DETAILED ACTION
	This is the first office action on the merits for 15/694,647, filed 9/1/2017, which is a divisional application of 14/489,409, filed 9/17/2014, which is a continuation in part of 14/101,273, filed 12/9/2013, which claims priority to provisional application 61/735,537, filed 12/10/2012, after the request for continued examination filed 1/29/2021.
	Claims 18-20 are pending, and are considered herein.
	In light of the claim amendments filed 1/29/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter, et al. (U.S. Patent Application Publication 2011/0094088 A1).
In reference to Claim 18, Potter teaches a solar module clamp apparatus (Fig. 10B, 11A-B, and 12A, paragraphs [0040]-[0042]).
The clamp of Potter comprises a bottom hat channel clamp member 1010 having a U-shape including an open end and a closed end and a pair of bring regions extending from the open end of the U-shape (Figs. 10-12, paragraphs [0040]-[0042]). These features are indicated in the inset of Fig. 10A below.

    PNG
    media_image1.png
    488
    661
    media_image1.png
    Greyscale

Potter further teaches that the bottom hat channel clamp member is disposed on an edge of a solar cell 150 (Fig. 10B, paragraph [0031]). This teaches that the bottom at channel member is “disposed on a frame (i.e. edge portion) of a solar cell.”


    PNG
    media_image2.png
    455
    744
    media_image2.png
    Greyscale

Fig. 10B teaches that the U-shape of the top hat channel clamp member 1020 has a slightly larger width than the U-shape of the bottom hat channel clamp member 1010.
Fig. 10B teaches that the open end of the U-shape of the top hat channel member 1020 is configured to be placed over the closed end of the U-shape of the bottom hat channel clamp member 1010 to receive the closed end of the U-shape of the bottom hat channel clamp member in the open end of the U-shape of the top hat channel clamp member.
Fig. 10B teaches that there is a spatial gap between an upper surface of the bottom hat channel clamp member 1010 and a bottom surface of the top hat channel clamp member 1020.
Fig. 10B teaches that the pair of brim regions of the bottom hat channel clamp member and the pair of brim regions region of the top hat channel clamp member are configured to sandwich at least a pair of edges of a pair of solar panels 150 therebetween.
Fig. 10B teaches that the pair of brim regions of the top hat channel member is configured to generate a spring force acting on the pair of edges of the pair of solar panels 150 when the U shape of the top hat channel member is forced in the direction of the bottom hat channel clamp member to reduce 
It is noted that the limitations “configured to be placed over the closed end of the U-shape of the bottom hat channel clamp member to receive the closed end of the U-shape of the bottom hat channel clamp member in the open end of the U-shape of the top hat channel clamp member while leaving a spatial gap between an upper surface of the bottom hat channel clamp member and a bottom surface of the top hat channel clamp member,” “configured to sandwich at least a pair of edges of a pair of solar panels therebetween,” and “configured to generate a spring force acting on the pair of edges of the pair of solar panels when the U shape of the top hat channel member is forced in the direction of the bottom hat channel clamp member to reduce the spatial gap” are considered intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, et al. (U.S. Patent Application Publication 2011/0094088 A1), as applied to Claim 18, and further in view of Plaisted (U.S. Patent Application Publication 2006/0086382 A1). 
In reference to Claim 19, Potter teaches that the arrangement of his Fig. 10B comprises a center bolt extending through both hat channel members 1010 and 1020 and protrudes through an upper surface of the top hat channel clamp member 1020 and is configured with a nut (paragraph [0041]) to firmly engage the bottom hat clamp member 1010 with the top hat clamp member 1020 with the pair of edges of the pair of solar panels 150 in between (Fig. 10B, paragraphs [0040]-[0042]).
Potter does not teach that the bottom hat channel clamp member is mechanically fixed to the frame member using a pair of nuts and bolts configured on each side of a channel region of the bottom hat channel clamp member, because Potter teaches that the top and bottom hat channel members 1020 and 1010 are connected by only a single nut and bolt (paragraph [0041]).
To solve the same problem of providing clamping systems to connect photovoltaic modules to rails, Plaisted teaches in his Fig. 3 a structure in which a bottom hat channel member 8 and top hat channel member 7 are “compressed by a regular pattern of compression bolts 5 and threaded inserts 9. The pattern of compression bolts 5 and threaded inserts 9 may be uniformly spaced along the compressed rail assemblies 3, 4. The compression of the upper rail 7 and lower rail 8 is the mechanism that holds the PV module frames 2 captive” (paragraph [0039]). Figs. 2-3 and 6-7 of Plaisted teach that 
Therefore, the disclosure of Plaisted teaches that using a plurality of nuts and bolts passing through top and bottom clamp members is a suitable method for securing top and bottom hat channel members to a rail, which is the same function as the single nut and bolt combination of Potter, as described above.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in replacing the single nut/bolt combination of Potter with a plurality of nut/bolt combinations, e.g. 3, as described in Plaisted.
Replacing the single nut/bolt combination of Potter with a plurality of nut/bolt combinations, e.g. 3, as described in Plaisted, teaches the limitations of Claim 19, wherein the bottom hat channel clamp member is mechanically fixed to the frame member using a pair of nuts and bolts configured on each side of a channel region of the bottom hat channel clamp member.
It is further noted that “inserted from a bottom portion of the frame member” is an intended use portion of the claim. Because Potter in view of Plaisted teaches all of the structural features of the claim, it is the Examiner’s position that the direction from which the bolt assembly is introduced in the apparatus does not convey structure to the claim.
 The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 20, modified Potter as applied to Claim 19 does not teach that the clamp of his invention comprises the compressive materials recited in Claim 20.
To solve the same problem of providing clamping systems to connect photovoltaic modules to rails, Plaisted teaches textured surfaces 14 (Fig. 4, paragraph [0055]) and 22 (Fig. 5, paragraph [0057]) disposed on bottom and top hat channel clamping members that sandwich edges of solar cells. Plaisted additionally teaches that the presence of these textured surfaces on the clamp surfaces that contact the solar panels results in the benefits of securely fastening the clamp to the solar modules (paragraphs [0055] and [0057]).

This modification teaches the limitations of Claim 20, wherein the apparatus further comprises a first thickness of compressible material (corresponding to the textured surface of the bottom hat channel surface) disposed overlying a portion of the U shape of the bottom hat channel clamp member and overlying an upper surface of the brim region of the bottom hat channel clamp member and underlying the pair of edges of the solar panels.
This modification teaches the limitations of Claim 20, wherein the apparatus further comprises a second thickness of compressive material (corresponding to the textured surface of the top hat channel surface) disposed between an underlying region of the brim on the top hat channel clamp member and an upper edge portion of the solar module, such that each of the thicknesses of compressive materials provides friction in a sandwich structure to prevent movement of the solar modules. 
It is further noted that “to prevent movement of the solar modules” is an intended use portion of the claim. Because Potter in view of Plaisted teaches all of the structural features of the claim, it is the Examiner’s position that the direction from which the bolt assembly is introduced in the apparatus does not convey structure to the claim.
 The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Potter, et al. (U.S. Patent Application Publication 2011/0094088 A1) in view of Plaisted (U.S. Patent Application Publication 2006/0086382 A1), as applied to Claim 19, and further in view of Shingleton (U.S. Patent Application Publication 2003/0070368 A1).
In reference to Claim 20, if it is found that Potter in view of Plaisted as applied to Claim 20 above does not meet the limitations of Claim 20, the following alternate rejection is presented.
Modified Potter as applied to Claim 19 does not teach that the clamp of his invention comprises the compressive materials recited in Claim 20.
To solve the same problem of providing clamping systems to connect photovoltaic modules to rails, Shingleton teaches a solar panel support structure in which an adhesive foam tape 32 is provided between the clamp and the solar panel (Fig. 3, paragraph [0060]).
Fig. 3 of Shingleton further teaches that the foam tape 32 is wrapped around the edge of the panel, and extends onto a portion of the top and bottom of the panel.
 Shingleton further teaches that this foam tape 32 provides the benefits of (1) cushioning the panel, (2) adhering the PV modules in place during installation, and (3) increasing the permissible wind and gravitational load factors to increase the stability of the array (paragraph [0060]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the clamp of modified Potter to include the adhesive foam tape 32 of Shingleton, disposed between the clamp structures and photovoltaic panels of the device of modified Potter, because of the benefits Shingleton teaches are provided by the tape.
Modifying the clamp of modified Potter to include the adhesive foam tape 32 of Shingleton, disposed between the clamp structures and photovoltaic panels of the device of modified Potter teaches the limitations of Claim 20, wherein the apparatus further comprises a first thickness of compressible material (corresponding to portion of foam tape between the bottom hat channel clamp member and the panel) disposed overlying a portion of the U shape of the bottom hat channel clamp member and overlying an upper surface of the brim region of the bottom hat channel clamp member and underlying the pair of edges of the solar panels.
This modification teaches the limitations of Claim 20, wherein the apparatus further comprises a second thickness of compressive material (corresponding to portion of foam tape between the top hat channel clamp member and the panel) disposed between an underlying region of the brim on the top hat channel clamp member and an upper edge portion of the solar module, such that each of the 
It is further noted that “to prevent movement of the solar modules” is an intended use portion of the claim. Because modified Potter teaches all of the structural features of the claim, it is the Examiner’s position that the direction from which the bolt assembly is introduced in the apparatus does not convey structure to the claim.
 The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721